Case 5:02-cr-30020-MFU-RSB Document 1536 Filed 07/31/20 Page 1 of 3 Pageid#: 4381




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION


  UNITED STATES OF AMERICA                      :
                                                :
         v.                                     :       Case No. 5:02CR30020
                                                :
  KHARY JAMAL ANCRUM                            :



              UNITED STATES’ MOTION TO FILE OUT OF TIME AND FOR
               EXTENSION OF TIMETO RESPOND TO § 2255 PETITION

         The United States respectfully moves to file a response in this case out of time and for an

  extension of time of ten days from this date in which to respond to Khary Jamal Ancrum’s motion

  to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The § 2255 petition

  raises a claim of ineffective assistance of counsel on a motion to reduce his sentence filed under

  18 U.S.C. § 3582(c)(1) and the First Step of 2018. Ancrum’s motion was granted and his sentence

  was reduced, but he asserts but counsel’s performance he could have obtained an additional

  reduction. Whether such a petition is authorized is a matter of impression for this Court and

  involves a number of complicated legal issues.

         The United States had previously asked for a 21-day extension which was granted. Due to

  an error of uncertain origin, the due date was not recorded on the calendar of the undersigned, and

  somehow counsel omitted the 2255 from the latest version of her written task list. As was

  previously explained, the volume of post-conviction litigation has continued to increase

  dramatically. Much of the current litigation generally has due dates set within two to three weeks

  of the order to respond, which has created unique challenges in managing workload—including

  even just keeping up with what is due when. Counsel had been working on this response, had set



                                                    1
Case 5:02-cr-30020-MFU-RSB Document 1536 Filed 07/31/20 Page 2 of 3 Pageid#: 4382




  it aside to complete two lengthy Court of Appeals briefs arising from trials. She was further

  distracted by a series of First Step Act motion responses raising novel issues that required revisions

  to standard arguments and new briefing. Additional time is now required to complete the response,

  and given the novel nature of the issues posed in this case, it is also necessary to ensure that the

  United States’s response is fully considered and reviewed.

         For these reasons, the United States requests permission to file out of time and for a 10-

  day extension of time to file its Response.



                                                        Respectfully submitted,

                                                        THOMAS T. CULLEN
                                                        United States Attorney



                                                        /s/ Jennifer R. Bockhorst
                                                        Jennifer R. Bockhorst
                                                        TN Bar No. 021395
                                                        Attorney for United States of America
                                                        U.S. Attorney’s Office
                                                        180 West Main Street
                                                        Abingdon, Virginia 24210
                                                        276-628-4161
                                                        276-628-7399 (fax)
                                                        USAVAW.ECFAbingdon@usdoj.gov




                                                    2
Case 5:02-cr-30020-MFU-RSB Document 1536 Filed 07/31/20 Page 3 of 3 Pageid#: 4383




                                    CERTIFICATE OF SERVICE

         I hereby certify that on Friday, July 31, 2020, I caused the foregoing to be electronically

  filed with the Clerk of the Court using CM/ECF which will send a copy of said filing to counsel

  for the defendant, and caused a copy to be sent via first-class mail to:

                 Khary Ancrum
                 41746-083
                 FCI Florence
                 P.O. Box 6000
                 Florence, CO 81226



                                                        /s/ Jennifer R. Bockhorst
                                                        Assistant United States Attorney




                                                    3
